Exhibit 10.20

SECOND AMENDMENT OF

LEASE AGREEMENT

This Amendment of Lease Agreement (this “Amendment”) is made as of the 9th day
of January, 2007, by and between B-LINE Holdings, L.C., a Utah limited liability
company (the “Landlord”), and Medallion Bank, a Utah Industrial Bank (the
“Tenant”).

WHEREAS, by an Agreement of Lease dated July 3, 2002, Landlord has leased the
space containing approximately 2,786 rentable square feet (“RSF”) (2,459 useable
square feet (“USF”)), known as Suite 510 in the building located at 1100 East
6600 South, Salt Lake City, Utah (the “Building”) to Tenant;

WHEREAS, by an Amendment of Lease Agreement dated October 29, 2004, Tenant has
leased an additional 1,475 RSF (1,302 USF) in the Building;

WHEREAS, by an Assignment of Lease Agreement dated July 6, 2006, Tenant executed
an Assignment of Lease with Zerop Medical, LLC which has resulted in Tenant
leasing from Landlord 2,752 RES (2,429 USF) known as Suite 520 in the Building;

WHEREAS, all of the above agreements by and between the Tenant and Landlord are
herein referred to as the “Lease.”

NOW, THEREFORE, for and in consideration of the mutual entry into this
Amendment, the parties hereto do hereby amend the Lease as follows, all of the
following to be completed and effective as of January 15, 2007:

1. Premises. All of Tenant’s rights with respect to Suite 520 shall be
terminated and Tenant shall vacate and surrender possession of Suite 520. Tenant
shall remove all of its personal effects and leave Suite 520 in the condition
required at the termination of the Lease. The Lease is amended to substitute
Suite 520, with Suite 515. As a result of this change the amount of rentable and
usable square feet with Suite 515 consisting of 1,556 RSF, 1,373 USF, shall be
substituted for the rentable and usable square feet with Suite 520.

2. Tenant’s Percentage. As a result of the above substitution, the Tenant’s
current total Percentage shall be 8.816% (5,817 / 65,983 total RSF).

3. Term. The Term of the Lease as well as all other terms and conditions for
Suite 515 shall be the same as it was for Suite 520, except as specifically
provided to the contrary herein.



--------------------------------------------------------------------------------

4. Base Rent. As a result of the above substitution, the Tenant’s “Base Rent” is
modified to be:

Suite 510:

 

Term

  

Base Rental Rate

  

Annual Base Rent

  

Monthly Installment

1/1/07-11/30/07

   $19.72 per RSF/yr.    $84,026.92    $7,002.24

Suite 515:

 

Term

  

Base Rental Rate

  

Annual Base Rent

  

Monthly Installment

1/15/07-1/31/07

   $19.63 per RSF/yr.    $30,544.32    $1,272.68

2/1/07-12/31/07

   $19.63 per RSF/yr.    $30,544.32    $2,545.36

1/1/08-12/31/08

   $20.22 per RSF/yr.    $31,462.32    $2,621.86

1/1/09-12/31/09

   $20.83 per RSF/yr.    $32,411.52    $2,700.96

5. Base Year. “Base Year” for Suite 510 is calendar year 2002 and the “Base Year
for Suite 515 is 2005.

6. Tenant Improvements Allowance. There is no tenant improvement allowance being
provided by Landlord as a result of this Amendment. Landlord understands that
Tenant desires to make improvements to combine the two suites. Tenant must
comply with the terms of the Lease in obtaining Landlord’s reasonable consent
prior to commencement of any work.

7. Parking. Tenant shall have the right to use up to twenty-four
(24) non-reserved parking spaces in the Building’s parking (an increase of six
(6) spaces). No separate fee shall be charged for this right.

8. Option to Renew. Provided Tenant is not then in default of any terms and
conditions of the Lease, Medallion shall have one (1) option to extend the Term
of Suite 515 for an additional five (5) years for such Rent as the parties shall
at that time negotiate. To exercise this option, Tenant must give Landlord at
least sixty (60) days written notice of its desire to exercise this option. The
parties shall during the next succeeding thirty (30) days negotiate the amount
of the Rent to be paid for the extended Term. In the event the parties are
unable to negotiate such Rent for the extended period, then the Term for Suite
515 shall not be extended and the Lease shall terminate as herein otherwise
provided.

9. No Brokers. No party has agreed to pay any fee or commission to any agent,
broker, finder or other person for or on account of services rendered as a
broker or finder in connection with this Amendment or the transactions
contemplated hereby that would give rise to any valid claim by another party
hereto for any brokerage commission or finder’s fee or like payment.

 

2



--------------------------------------------------------------------------------

10. Ratification. As amended herein, the parties hereby ratify the Lease and
acknowledge that the Lease is in full force and effect.

 

LANDLORD: B-Line Holdings, L.C. By:     LOGO [g643263dsp010a.jpg] Its:   Manager

 

TENANT: Medallion Bank, a Utah Industrial Bank By:    

LOGO [g643263dsp010b.jpg]

Its:   President

 

3